Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1 – 5, 7, 11 – 16, 18, and 19 have been amended. 

Claims 1 – 20 are pending.

Response to Amendment
The rejection of claims 1 – 20, under 35 U.S.C. 112(a), is withdrawn in light of the amendments. 

The rejection of claims 1 – 19, under 35 U.S.C. 112(b), is withdrawn in light of the amendments. 





Response to Arguments
Applicant’s arguments, filed 02/17/2021, with respect to the rejection of claim 20, under 35 U.S.C. 112(b), have been fully considered and are persuasive.  The rejection of claim 20, under 35 U.S.C. 112(b), has been withdrawn. 

Applicant’s arguments, filed 02/17/2021, with respect to the rejection of claims 1 – 3, 5 – 13, and 15, under 35 U.S.C. 102(a)(1), and claims 4, 14, and 16 – 20, under 35 U.S.C. 103, have been fully considered and are persuasive.  The rejection of claims 1 – 3, 5 – 13, and 15, under 35 U.S.C. 102(a)(1), and claims 4, 14, and 16 – 20, under 35 U.S.C. 103, has been withdrawn. 

Allowable Subject Matter
Claims 1 – 20 are allowed.

The following is an examiner’s statement of reasons for allowance: 

The present invention includes a method and an apparatus.

The claimed invention, regarding claim 1 as representative, recites features such as: a memory array including a plurality of memory cells arranged in a plurality of columns and a plurality of rows; and circuitry configured to: perform an error detection operation on the memory array to determine a raw count of detected errors.



Healy teaches: A correctable memory error may be identified at a first address within a memory device.  Based on at least the identifying, a first correctable memory error count may be updated from a first quantity to a second quantity.  The second quantity may be determined to exceed or not exceed a threshold.  In response to the determining, the first correctable memory error count of the second quantity may be: converted to a third quantity and reported to a host device accordingly, reported to a host device, or not reported to a host device.
Healy specifically disclose: perform an error detection operation on the memory array to determine a raw count of detected errors (figure 4, element 404), compare the raw count of detected errors to a threshold value to determine an over-threshold amount (figure 4, element 408).
However, Healy fails to disclose: receive, from a connected device, an indication corresponding to a threshold value; store the indication in a threshold storage location; and scale the over-threshold amount to determine a scaled error count, and store the scaled error count in a user-accessible storage location, as claimed.

Padilla teaches: memory device comprising a main memory and a controller operably connected to the main memory is provided.  The main memory can comprise a 
Padilla specifically disclose: the error detection operation comprises an error check and scrub that reads data from each of the plurality of rows and determines the raw count of detected errors based on one of the plurality of rows that generated a largest number of errors (paragraph 0013). 
However, Padilla fails to disclose: receive, from a connected device, an indication corresponding to a threshold value; store the indication in a threshold storage location; and scale the over-threshold amount to determine a scaled error count, and store the scaled error count in a user-accessible storage location, as claimed.

Wang teaches: A method of operation of a memory device includes, for each operating frequency of multiple operating frequencies, determining a target voltage level of a supply voltage.  For example, a first target voltage level for a first operating frequency of the multiple operating frequencies is determined.  The method includes accessing first data from the memory device while the memory device is operating at 
However, Wang fails to disclose: receive, from a connected device, an indication corresponding to a threshold value; store the indication in a threshold storage location; and scale the over-threshold amount to determine a scaled error count, and store the scaled error count in a user-accessible storage location, as claimed.

Hence, the prior art fails to anticipate or render obvious the claimed method and apparatus.

Claim 1 – 20 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

a memory array including a plurality of memory cells arranged in a plurality of columns and a plurality of rows; and 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL F MCMAHON whose telephone number is (571)270-3232.  The examiner can normally be reached on Monday-Thursday 9am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on (571) 270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Daniel F. McMahon/Primary Examiner, Art Unit 2111